Citation Nr: 0335547	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  95-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as a result of exposure to radiation.  

2.  Entitlement to service connection for deteriorated 
eyesight, as a result of exposure to radiation.  

3.  Entitlement to service connection for memory lapses, as a 
result of exposure to radiation.  

4.  Entitlement to service connection for boils, as a result 
of exposure to radiation.  

5.  Entitlement to service connection for otitis media and/or 
otitis externa.  

6.  Evaluation of bilateral hearing loss disability, 
currently rated as 10 percent disabling.  

7.  Evaluation of bilateral hearing loss disability rated as 
noncompensable prior to August 2, 2002.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to August 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In March 
1997, the Board remanded the matters to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.  

By rating decision, dated in January 2000, the RO granted 
service connection for bilateral hearing loss disability.  In 
an October 2002 rating decision, the RO increased the 
evaluation for a bilateral hearing loss disability to 10 
percent.  Since the increase to 10 percent did not constitute 
a full grant of the benefit sought, the claim for a higher 
rating remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

The veteran was afforded a hearing before a hearing officer 
in June 1995.  He testified before the undersigned Veterans 
Law Judge in May 2003.  A transcript of each of the hearings 
has been associated with the claims folder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

At a hearing before the undersigned Veterans Law Judge in May 
2003, the veteran testified that he had treatment for hearing 
loss and a fungus and/or an infection in the ears.  
Transcript at 9 (May 2003).  The records of treatment have 
not been associated with the claims file.  

In addition, of record are reconstructed dose assessments 
estimating the veteran's exposure to radiation during 
service, to include an October 2001 report from the Defense 
Threat Reduction Agency (DTRA).  The National Academy of 
Sciences/National Research Council (NAS/NRC) published a 
report on May 8, 2003 that provided a revised methodology 
used to calculate upper-bound doses for both external and 
inhaled exposures.  It does not appear that the possible 
reconstructed dose estimates were calculated.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain relevant VA 
and/or private treatment records in 
association with hearing loss and ear 
disease that have not already been 
associated with the claims file.  

2.  The RO should request that the DTRA 
provide a new reconstructed dose 
estimate, which clearly indicates that 
it was calculated using the revised 
methodology.  

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A VCAA letter pertaining 
to the issue of the evaluation of a 
bilateral hearing loss disability should 
be issued.

4.  The veteran is informed that if 
there is outstanding evidence, he must 
submit it.  This includes, but is not 
limited to private dose estimates. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


Department of Veterans A

